Citation Nr: 1727236	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a breathing disorder, to include chronic obstructive pulmonary disorder (COPD), pulmonary hypertension, and sleep apnea, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam as a petroleum storage specialist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Board remanded the matter for further development of the evidence.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The Veteran's claims file contains a transcript of that hearing.  However, the VLJ who conducted that hearing and signed the November 2015 remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim.  However, in a May 2017 letter, the Veteran, through his representative, stated that he did not wish to appear at another Board hearing.  As such, the Board finds that the Veteran has waived his right to an additional hearing and will proceed with adjudication.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the relevant period.

2.  The Veteran's current breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea, was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In April 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for claims based on exposure to herbicides.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including private treatment records, have been secured.  The Veteran was also afforded VA medical examinations in August 2016 and January 2017.  In a February 2017 letter, the Veteran challenged the adequacy of the August 2016 examination.  Specifically, the Veteran contended that no x-rays were done and the Veteran was not given any of the results of the examination.  See February 2017 correspondence.  The examinations were performed by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationales for the findings rendered, including a review of relevant medical literature in the August 2016 examination.  Moreover, while imaging studies were not performed as part of the August 2016 examination, chest x-rays were reviewed in the January 2017 examination.  Therefore, the Board finds that the examinations obtained are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
 service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. 
 § 3.307(a)(6)(iii).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea, is the result of exposure to herbicides and petroleum products during his service in Vietnam.  See February 2017 correspondence; August 2015 Board hearing transcript; January 2015 Statement in Support of Case; September 2011 VA Form 9.

A review of the Veteran's STRs reveals that he underwent an enlistment examination in March 1968.  See March 1968 Report of Medical Examination.  According to the examiner, the Veteran reported no history of chronic cough or shortness of breath.  Id.  In addition, a clinical evaluation revealed normal lung, chest, and vascular system.  In March 1969, the Veteran complained of a fever that had lasted for 1 to 2 days.  See March 1969 progress note (STR). The Veteran was diagnosed with pneumonia in the right middle lobe of the lung.  In May 1970, the Veteran complained of a sore throat and a cold.  See May 1970 progress note (STR).  Subsequently, the Veteran underwent a separation examination.  See May 1970 Report of Medical History.  According to the examiner, the Veteran reported no history of shortness of breath or chronic cough.  Id.  An additional separation examination was performed in November 1970.  See November 1970 Report of Medical Examination.  A clinical evaluation found that his lungs, chest, and vascular system were normal. 

The Veteran visited a private physician in January 2004.  See January 2004 private progress note.  According to the corresponding progress note, the Veteran was assessed with COPD.  See also July 2008 private progress note.

In November 2010, the Veteran presented to his VA primary care physician.  See VA primary care physician note.  In his primary care note, the physician documented a diagnosis of COPD. 

The Veteran's private physician assessed him with sleep apnea in December 2011.  See December 2011 private treatment note.  In addition, that same month the Veteran presented to a VA cardiology procedure consultation.  See December 2011 VA cardiology procedure consultation note.  The VA physician diagnosed the Veteran with pulmonary hypertension.

Subsequently, in June 2012, the Veteran presented to a respiratory therapy consultation.  See June 2012 VA respiratory therapy consultation note.  The Veteran was diagnosed with sleep apnea and issued CPAP therapy.

In October 2014, the Veteran again visited a private physician.  See October 2014 private pulmonary care note.  The private physician noted a diagnosis of moderate to severe COPD based on an August 2014 pulmonary function test (PFT).  The private physician also noted wheezing and pulmonary hypertension.  In addition, the Veteran underwent a VA examination for his respiratory conditions.  See October 2014 Respiratory Conditions Disability Benefits Questionnaire.  The examiner diagnosed the Veteran with pulmonary hypertension secondary to COPD.

The Veteran's private physician, Dr. M, stated in an August 2015 letter that the Veteran has moderate to severe COPD, pulmonary hypertension, and obstructive sleep apnea on CPAP at night with recurrent history of respiratory insufficiency.  See August 2015 letter by Dr. M.  In addition, Dr. M reported the Veteran as stating that he was exposed to an excessive amount of fumes and chemicals including Agent Orange (AO) during the Vietnam War.  Id.  According to Dr. M, AO is a well-known cause of COPD.  In an additional letter, Dr. M stated that "at least 50 percent of COPD damage was caused by chemicals and fumes exposure much more than tobacco use."  See November 2015 letter by Dr. M.  The private physician also reported that the Veteran smoked one to one and a half packs of cigarettes a day for 20 years.  Id.

In August 2015, the Veteran testified at a Board hearing in relation to this appeal.  See Board hearing transcript.  At the hearing, the Veteran testified that he was exposed to petroleum products while serving in Vietnam.  Id.  Specifically, the Veteran stated that he would get soaked in diesel fuel, JP-4, when repairing pipelines and that it sometimes would be 2 days before he could shower.  Id.  The Veteran stated that he sometimes had to bathe in a river.  Id.  According to the Veteran, he came down with pneumonia while in service in October 1969 and has had problems breathing ever since.  Id.  He stated that he first sought treatment for lungs after service around 1982 and was told he "just had a breathing problem" and possible asthma.  Id.  In addition, the Veteran stated that he stopped working in 2009 because he could no longer pass a Department of Transportation driving test or load his truck due to his pulmonary conditions and coronary artery disease (CAD).  The Veteran noted that he is receiving disability benefits from the Social Security Administration (SSA).  Id.  The Veteran stated that he believes his exposure to petroleum products and AO caused his respiratory problems.  Id.

A VA medical examination was performed in January 2016.  See January 2016 Compensation and Pension Exam report.  According to the examiner, the Veteran reported that he come down with pneumonia in 1969 and has had worsening breathing problems since then.  Id.  The Veteran also stated that he smoked for over 20 years.  Id.  In his report, the examiner noted symptoms of chronic cough, dyspnea on exertion, and chronic shortness of breath.  Id.  The examiner also noted diagnoses of COPD and pulmonary hypertension.  However, the examiner determined that the Veteran's COPD is more likely due to his history of smoking and less likely than not related to exposures incurred while in service.  The examiner also determined that his pulmonary hypertension is more likely than not due to COPD, as COPD is a very well-known cause of pulmonary hypertension.

The Veteran underwent an additional VA examination in August 2016.  See August 2016 Compensation and Pension Exam report.  According to the examiner, the Veteran reported that, in addition to his history of smoking cigarettes, he also used cocaine and heroin in his younger years.  Id.  Based on the medical record, the Veteran's reports, and a review of relevant medical literature, the examiner determined that it is it less likely than not that the Veteran's current respiratory conditions are due to service.  In his report, the examiner reasoned that the evidence of drug abuse was overwhelming as the likely etiology of his respiratory conditions rather than the Veteran's claimed exposures in Vietnam.  The examiner reported that he considered the conflicting evidence of record and that his findings were supported by the medical literature regarding pulmonary disease.

Most recently, the Veteran presented to a VA examination in January 2017.  See January 2017 Compensation and Pension Exam report.  The Veteran stated that he smoked an average of 1 to 1.5 packs a day starting at the age of 14 to 15 until approximately age 40.  The examiner reviewed November 2016 chest x-rays, which revealed no abnormalities.  In his report, the examiner concluded that the Veteran's respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that, while exposure to gases or fumes may be a risk factor for COPD, "there is overwhelming evidence that tobacco use is the most important risk factor for the development of COPD," namely, the Veteran's 25-year history of heavy tobacco use.

At the outset, the Board notes that the Veteran's breathing disorder, including his diagnosed COPD, pulmonary hypertension, and sleep apnea, is not among the  disorders that warrant presumption of service connection under 38 C.F.R. § 3.309.  Therefore, although the Board acknowledged in its November 2015 remand decision that the Veteran was exposed to herbicides, the presumption does not apply.  Nonetheless, the Board must still evaluate the Veteran's claim of entitlement to service connection under the regulations for direct service connection claims.  See 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Upon review of the record, the Board finds that the Veteran's current breathing disorders, to include COPD, pulmonary hypertension, and sleep apnea, are not related to his active service.  The record reflects that the Veteran has a long history of tobacco use as well as prior use of cocaine and heroin.  According to the August 2016 VA examination, the Veteran's drug use was "overwhelming" as the likely etiology of his respiratory conditions rather than his exposures in Vietnam.  As stated above, the examiner reasoned that the medical literature regarding pulmonary disease supported his conclusion.  Similarly, the January 2017 VA examination found that the Veteran's 25 years of tobacco use was more likely than his in-service exposure to gases or fumes to have caused his respiratory condition.  The examiner also reasoned that, although the Veteran's exposure could be a risk factor for COPD, there is "overwhelming evidence that tobacco use is the most important risk factor" for COPD.  As stated above, both examinations were based on a full reading of the record, including the Veteran's reports.  Moreover, the Board finds no reason to doubt the credibility of the examiners.

In contrast, the Veteran's private physician, Dr. M, determined that the Veteran's COPD was at least as likely as not caused by his in-service exposure to fumes and chemicals, including AO, rather than to his long history of smoking.  The Board finds no evidence to doubt the credibility of the physician.  However, the only reasoning provided by Dr. M was that AO is a well-known cause of COPD.  The examiner did not provide a detailed explanation or refer to medical literature or other authority to support his conclusion.  Accordingly, the Board assigns greater probative weight to the August 2016 and January 2017 VA examinations. 

The Board acknowledges the Veteran's contentions of a link between his breathing disorder and his in-service exposure to petroleum products and AO.  The Board finds the Veteran competent to testify to having been exposed to petroleum products and AO as well as to his symptoms of breathing problems since his exposure.  Simultaneously, however, the Board finds that the Veteran, as a lay person, is not competent to offer a medical opinion relating to the etiology of his breathing disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges the lay statements received from the Veteran's spouse and personal care assistant.  See February 2017 letter by V.M.; February 2017 letter by A.S.  The Board finds them both competent and credible in their reports of the Veteran's deteriorating health, including his inability to perform certain activities, difficulty breathing, and sweats, confusion, and behavior.  The Board does not doubt that the Veteran suffers from the reported symptoms, which are confirmed by his credible medical diagnoses of COPD, pulmonary hypertension, and sleep apnea.  However, the statements do not bear on the question of nexus with his active service.  As discussed above, the most probative competent and credible evidence establishes that the Veteran's breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea, is not related to service.  

Finally, the Board notes that it has received a journal article which the Veteran contends supports his claim.  See National Academies Press, "Effects of Jet Propulsion Fuel 8 (JP-8) on the Respiratory Tract."  Specifically, the Veteran contends that the article entails a study concluding that 9 months of exposure to inhaling JP-8 fumes can cause permanent pulmonary conditions.  The Board finds that these documents do not provide probative evidence as to the case at hand.  In this regard, the Board notes that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  Moreover, according to the journal article, the study did not find a markedly different result between individuals exposed to JP-8 and individuals not exposed to JP-8.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea, including as due to herbicide exposure, and the claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a breathing disorder, to include COPD, pulmonary hypertension, and sleep apnea, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


